United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 8, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30556
                           Summary Calendar



LARRY GREEN

                       Plaintiff - Appellant

     v.

WILLIAM E TILLEY, Etc.; ET AL

                       Defendants

JOHN S CRAFT, Sheriff; DANNY HUNT

                       Defendants - Appellees


                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:04-CV-819
                       --------------------

Before KING, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     In this pro se civil rights case, Larry Green challenges the

district court’s orders setting aside the entry of default

judgments.     Green has filed a motion for an emergency protective

order and a motion to sever the appeal.       These motions are

DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30556
                                 -2-

     We do not have jurisdiction to review the district court’s

orders setting aside the entry of the default judgments as

neither of these orders is a final order nor an appealable

interlocutory or collateral order.   See 28 U.S.C. §§ 1291, 1292;

see also Adult Film Ass’n of America, Inc. v. Thetford, 776 F.2d
113, 115 (5th Cir. 1985).   Accordingly, Green’s appeal from these

orders is DISMISSED for lack of jurisdiction.

     DISMISSED FOR LACK OF JURISDICTION; MOTIONS FOR EMERGENCY

PROTECTIVE ORDER AND TO SEVER APPEAL DENIED.